Case: 1:20-cv-07503 Document #: 14 Filed: 01/07/21 Page 1 of 7 PagelD #:218

FIFTH AMENDMENT

TO
THIRD AMENDED, RESTATED AND CONSOLIDATED LEASE AGREEMENT

 

This FIFTH AMENDMENT TO THIRD AMENDED, RESTATED AND
CONSOLIDATED LEASE AGREEMENT (“Fifth Amendment”) is made and entered into
effective as of the 31°" day of December, 2020 (the “Fifth Amendment Effective Date”), by
and between FLORIDA 2005 THEATERS LLC, a Delaware limited liability company, f/k/a
MUVICO REALTY, L.L.C., a Delaware limited liability company, with offices at c/o iStar Inc.,
1114 Avenue of the Americas, 39 Floor, New York, New York 10036 (together with any
successor or assign, hereinafter collectively called “Landlord”), and AMERICAN MULTI-
CINEMA, INC., a Missouri corporation, with offices at 11500 Ash Street, Leawood, Kansas
66211, Attention: Lease Administration (together with any successor or permitted assign,
hereinafter collectively called “Tenant’”).

RECITALS:

A. Landlord and Tenant, as successor-in-interest to Eastwynn Theatres, LLC, an
Alabama limited liability company, f/k/a Eastwynn Theatres, Inc., an Alabama corporation,
Carmike Cinemas, LLC, a Delaware limited liability company, f/k/a Carmike Cinemas, Inc., a
Delaware corporation, and GKC Theatres, Inc., a Delaware corporation (each, jointly and
severally, as successor-in-interest to Muvico Entertainment, L.L.C., a Delaware limited liability
company), entered into that certain Third Amended, Restated and Consolidated Lease
Agreement dated as of March 19, 2009 (the “Original Lease’’), as amended by that certain First
Amendment to Third Amended, Restated and Consolidated Lease Agreement dated as of
November 20, 2013 (“First Amendment”), as amended by that certain Second Amendment to
Third Amended, Restated and Consolidated Lease Agreement dated as of August 24, 2017
(“Second Amendment”), as amended by that certain Third Amendment to Third Amended,
Restated and Consolidated Lease Agreement dated as of January 8, 2018 (“Third
Amendment’), as amended by that certain Fourth Amendment to Third Amended, Restated and
Consolidated Lease Agreement dated as of December 13, 2018 (“Fourth Amendment”,
collectively with the Original Lease, the First Amendment, the Second Amendment, and the
Third Amendment, and all amendments and supplements thereto, the “Lease”), pursuant to the
terms and conditions of which Landlord agreed to lease to Tenant the Premises, as defined in the
Lease, which is comprised of the Parisian Site, the BayWalk Site, the Rosemont Site and the
Oaks Site (as such terms are defined in the Lease).

B. Landlord and Tenant desire to further amend the Lease, all pursuant to and subject
to the terms and conditions more fully set forth herein.

NOW, THEREFORE, in consideration of the Recitals set forth above, the covenants and
agreements contained herein, and other good and valuable consideration, the receipt, adequacy
and total sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree as
follows:

US_147187948v8_208972-00182

 
Case: 1:20-cv-07503 Document #: 14 Filed: 01/07/21 Page 2 of 7 PagelD #:219

1. Incorporation of Recitals/Terms. The Recitals to this Fifth Amendment set forth

above are hereby incorporated herein. All terms not otherwise defined herein shall have the
meaning ascribed to them in the Lease.

2, Amendments to Lease. The Lease is hereby modified and amended as follows:

(a) Modifications to Lease. The Lease is hereby modified, amended and
restated, as applicable, as set forth below:

(1) Paragraph 1, Definitions, of the Lease is hereby amended to
include the following definitions, each of which shall be deemed inserted in its correct
alphabetical order with the existing definitions:

“Fifth Amendment” shall mean that certain Fifth Amendment to
Third Amended, Restated and Consolidated Lease Agreement dated as of
December 31, 2020 by and between Landlord and Tenant.

“Fifth Amendment Effective Date” shall mean December 31,
2020.

“Lawsuit” is defined in amended and restated subparagraph 31(d)
of the Lease, which is amended and restated in subparagraph 2(a)(iii) of
the Fifth Amendment.

(ii) The last sentence of subparagraph 5(d)(iv) of the Lease, as
modified in the Fourth Amendment, which reads:

“Notwithstanding the foregoing, the requirements of maintaining
the Security Deposit shall be permanently waived by Landlord upon the
earlier to occur of (a) (1) completion of the Renovations and (2) when
Tenant’s EBITDAR Ratio for the Premises equals or exceeds 1.0 for two
consecutive Quarterly Lease Year Periods; or (b) twenty-four (24) months
after completion of the Renovations.”

is hereby amended and restated in its entirety to read as follows:

“Notwithstanding the foregoing, the requirements of maintaining
the Security Deposit shall be permanently waived by Landlord on March
1, 2022 and Landlord shall return the original Letter of Credit to Tenant
promptly thereafter and, in any event, within ten (10) Business Days.”

(iii) | Subparagraph 31(d) of the Lease is hereby amended and restated in
its entirety to read as follows:

“Prior to the Fifth Amendment Effective Date, a dispute arose
between Landlord and Tenant regarding Tenant’s completion of the
Renovations, submission of the Renovation Close-Out Items, and rights to
require payment of Landlord’s Contribution; and in connection with that

2

 
Case: 1:20-cv-07503 Document #: 14 Filed: 01/07/21 Page 3 of 7 PagelD #:220

dispute, Landlord filed an action in the Circuit Court of Cook County,
Illinois, entitled Florida 2005 Theaters LLC vy. American Multi-Cinema,
Inc., Case No. 2020L012058, which complaint was removed by Tenant to
the United States District Court for the Northern District of Illinois, as
Case No. 20-CV-7503 (the “Lawsuit”). Effective as of the Fifth
Amendment Effective Date, Landlord and Tenant have agreed that the
Landlord’s Contribution is $11,500,051.71. The parties have further
agreed that the principal balance of the Landlord’s Contribution shall bear
interest at the rate of twelve percent (12%) per annum and Landlord shall
only be obligated to pay the Landlord Contribution in installments, so long
as Landlord makes timely payment of installments as described herein.
Specifically, the parties have agreed that installment payments shall be
made by a combination of rent offsets and payments to Tenant by
Landlord in accordance with the following schedule:

Rent withheld Additional pmt Additional pmt ‘Interest Balance
12/31/20 $11,500,051.71
12/31/20 -$339,567.21 -$1,500,000.00 ” §9,660,484.50
1/1/21 -$679,134.42 ” $8,981,350.08
2/1/21 -$679,134.42 -$339,567.21 $89,813.50  $8,052,461.95
3/1/21 -$679,134.42 -$339,567.21 $80,524.62 $7,114,284.94
4/1/21 -$679,134.42 -$339,567.21 $71,142.85  $6,166,726.16
4/15/21 -$679,134.42 -$339,567.21 -$1,000,000.00 $30,833.63 $4,178,858.16
5/1/21 -$679,134.42 -$339,567.21 $20,894.29  $3,181,050.83
6/1/21 -$679,134.42 -$339,567.21 $31,810.51  $2,194,159.70
"7/1/21 -$679,134.42 -$339,567.21 $21,941.60 $1,197,399.67
8/1/21 -$679,134.42 -$339,567.21 $11,974.00 $190,672.04
9/1/21 -$192,578.76 $1,906.72 $0.00

The payment from Landlord to Tenant due April 15, 2021, is conditioned
upon Landlord’s receipt on or before April 14, 2021, of a certification
from Tenant’s chief financial officer that Tenant had a cash balance of at
least $250,000,000.00 on March 31, 2021. If Landlord fails to receive
such certification on or before April 14, 2021, then the payment schedule
set forth above shall be deemed amended to read as follows:

 
Case: 1:20-cv-07503 Document #: 14 Filed: 01/07/21 Page 4 of 7 PagelD #:221

Rent withheld Additional pmt Additional pmt Interest Balance
12/31/20 $11,500,051.71
12/31/20 -§339,567.21 -$1,500,000.00 " $§9,660,484.50
1/1/21 -$679,134.42 ” §8,981,350.08
2/1/21 -$679,134.42 -$339,567.21 $89,813.50 $8,052,461.95
"3/1/21 -$679,134.42 -§339,567.21 $80,524.62 $7,114,284.94
4/1/21 -$679,134.42 -$339,567.21 $71,142.85  $6,166,726.16
"8/1/21 -$679,134.42 -§339,567.21 $61,667.26 $5,209,691.80
6/1/21 -$679,134.42 -$339,567.21 $52,096.92  $4,243,087.08
"9/1/21 -$679,134.42 -$339,567.21 $42,430.87  $3,266,816.32
8/1/21 -$679,134.42 -5339,567.21 $32,668.16 $2,280,782.86
9/1/21 -$679,134.42 -$339,567.21 $22,807.83  $1,284,889.06
10/1/21 -$679,134.42 -$339,567.21 $12,848.89 $279,036.32
11/1/21 -$281,826.68 $2,790.36 $0.00

In the event that Landlord fails to pay any installment when due, and fails
to make that payment within ten (10) days of receiving notice by e-mail in
accordance with the Lease from Tenant of such non-payment, then the
entire unpaid outstanding balance of Landlord’s Contribution shall
become immediately due and payable to Tenant and the applicable
payment schedule will no longer apply. The outstanding balance shall
continue to accrue interest at the rate of twelve percent (12%) per annum.

In the event Tenant fails to meet any of its payment obligations under the
Lease to Landlord or any other party when due and payable and such
failure shall continue beyond any applicable notice and cure period under
the Lease, Landlord shall be entitled to pay such obligation and deduct the
amount of such payment from any installment due and payable by
Landlord under the schedules set forth herein without additional notice to
Tenant. Landlord shall, within ten (10) days after any such payment by
Landlord, provide supporting documentation to Tenant of such payment or
amount owed and shall promptly provide any additional reasonable
supplemental information or documentation about the offset requested by
Tenant.”

3. Lawsuit. Promptly upon execution of this Fifth Amendment, the parties shall: (i)
advise the court with jurisdiction over the Lawsuit of the existence of a settlement requiring
payment of installments over time; (ii) obtain from the court an order dismissing the Lawsuit
(including any counterclaims) without prejudice and with each Party to bear its own fees and
costs; and (ili) ask the court to maintain jurisdiction during the pendency of the installment
schedule for the purpose of enforcing settlement.

4, Costs and Expenses. The parties shall be responsible for their own costs and
expenses in connection with the preparation, negotiation, execution and delivery of this Fifth
Amendment and the Lawsuit.

 
Case: 1:20-cv-07503 Document #: 14 Filed: 01/07/21 Page 5 of 7 PagelD #:222

5. Confirmation, Except as expressly modified by the terms and provisions of this

Fifth Amendment, all of the terms and provisions of the Lease are unchanged and to be
continued in full force and effect and all rights, remedies, liabilities and obligations evidenced by
the Lease are hereby acknowledged by Tenant to be valid and subsisting and to be continued in
full force and effect. The Lease, as modified and amended hereby, is hereby ratified and
confirmed by Landlord and Tenant, and every provision, covenant, condition, obligation, right,
term and power contained in and under the Lease, as modified and amended hereby, shall
continue in full force and effect. All references to the Lease in the Lease shall mean the Lease as
modified and amended by this Fifth Amendment. Except as provided in this Fifth Amendment
Tenant has no claim of offset against Landlord as of the date of this Fifth Amendment and
Tenant hereby confirms that there is no default by Landlord under the Lease through and
including the date of this Fifth Amendment.

6. No Other Modifications. Landlord and Tenant hereby acknowledge and agree
that the Lease has not been modified, amended, canceled, terminated, released, superseded or
otherwise rendered of no force or effect except as described herein.

7. Parties Bound. This Fifth Amendment shall be binding upon the parties hereto
and their respective permitted successors and assigns.

8. Counterparts. This Fifth Amendment may be executed in counterparts, each of
which shall be an original but all of which together shall constitute one agreement, binding on all
of the parties hereto notwithstanding that all of the parties hereto are not signatories to the same
counterpart. For purposes of this Fifth Amendment, each of the parties hereto agree that a
facsimile copy of the signature of the person executing this Fifth Amendment on either party’s
behalf shall be effective as an original signature and legally binding and effective as an execution
counterpart hereof. Each of the undersigned parties authorizes the assembly of one or more
original copies of this Fifth Amendment through the combination of the several executed
counterpart signature pages with one or more bodies of this Fifth Amendment including the
Exhibits, if any, to this Fifth Amendment, such that this Fifth Amendment shall consist of the
body of this Fifth Amendment, counterpart signature pages which collectively will contain the
signatures of the undersigned parties hereto, and the Exhibits, if any, to this Fifth Amendment.
Each such compilation of this Fifth Amendment shall constitute one original of this Fifth
Amendment.

9. Signor’s Warranty. Landlord and Tenant each represents to the other party that
the individual executing and delivering this Fifth Amendment on its behalf has been duly
authorized and has the power to make such execution and delivery.

10. Captions. Article and Section headings used herein are for convenience of

reference only and should not affect the construction of any provision of the Lease, as amended
and modified hereby.

11. Governing Law. This Fifth Amendment shall be governed by the laws of the
State of Illinois, without regard to its conflict of law or principles.

[Remainder Left Blank Intentionally]

 
Case: 1:20-cv-07503 Document #: 14 Filed: 01/07/21 Page 6 of 7 PagelD #:223

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
the date first above written.

 

 

LANDLORD:
WITNESSED BY (2 witnesses required): FLORIDA 2005 THEATERS LLC, a
Delaware limited liability company
Makes Linker
Printed Name: Nafiz Linkon By:  1Star Inc., a Maryland corporation,

 

its Sole Member

Bana fai Se ( AA +

Printed Name: Barclay Jones Name: Catherine Tenney
Title: Senior Vice President

 

[Signatures Continued on Next Page]

 
Case: 1:20-cv-07503 Document #: 14 Filed: 01/07/21 Page 7 of 7 PagelD #:224

WITNESSED BY (2 witnesses required):

 

Printed Name: _

 

Printed Name: ? der vk

TENANT:
AMERICAN MULTI-CINEMA, INC., a
Missouri corporation

> .e er
wdbocl & Ue

Name: (oe et Leder
Title: Sacer Von Pies dont

 

 
